TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                            NO. 03-02-00586-CR




                                      Pao Vang Thao, Appellant


                                                    v.


                                    The State of Texas, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
                NO. 53434, HONORABLE RICK MORRIS, JUDGE PRESIDING




                Pao Vang Thao seeks to appeal from a conviction for aggravated assault. The clerk=s

record contains a written waiver of appeal signed by appellant and his attorney. This document, which

reflects a knowing and voluntary waiver of the right to appeal, was signed on the day sentence was imposed

in open court. A defendant who knowingly and intelligently waives his right to appeal may not thereafter

appeal without the consent of the trial court. Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976);

see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.

Crim. App. 1974). There is nothing in the record to indicate that appellant sought or obtained the trial

court=s permission to pursue this appeal.
                 The appeal is dismissed.




                                               Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 10, 2002

Do Not Publish




                                                  2